Citation Nr: 1421892	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability, characterized as spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty from May 1968 to May 1971, as well as subsequent Reserve service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a May 2012 Travel Board hearing before the undersigned at the RO.  A hearing transcript is of record.  During the hearing, the Veteran submitted additional private clinical notes, along with a waiver of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is currently diagnosed with stenosis of the lumbar spine which he attributes to a June 1998 period of ACDUTRA.  After examining the Veteran and reviewing his claims file, a June 2009 VA examiner determined that the Veteran's current low back disability is not caused by or a result of that period of ACDUTRA. 

The Veteran has since submitted medical evidence from a private physician which suggests that the Veteran may have already had stenosis at the time of the June 1998 ACDUTRA incident, and that his symptoms may have been aggravated during that ACDUTRA period.

In addition, the Board observes that the Veteran's National Guard records dated prior to June 1998 show complaints and diagnoses of low back pain and sciatica, and that evidence was not addressed by the June 2009 VA examiner.   

In light of above, the Board finds that the June 2009 VA opinion is not adequate to decide the claim and an addendum is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the June 2009 VA medical opinion regarding the etiology of the Veteran's low back disability (or, if he is unavailable, from another suitably qualified clinician) to obtain an addendum.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After an additional review of the claims file, the examiner is asked to provide an opinion as to whether the Veteran's low back disability began during the June 1998 period of ACDUTRA, or was aggravated beyond its natural progression during that period of ACDUTRA.  In doing so, the examiner is asked to respond to the following:

a).  Determine whether a low back disability existed prior to the Veteran's June 1998 period of ACDUTRA. If so, provide an opinion as to whether the pre-existing condition was aggravated (permanently worsened) beyond the natural progression during that period of ACDUTRA.  

c).  If a low back disability is NOT shown to have pre-existed the June 1998 period of ACDUTRA, provide an opinion as to whether the Veteran's current low back disability had its onset during the Veteran's  June 1998 period of ACDUTRA, or is otherwise related to it.
 
In addressing this question, discuss whether the Veteran's current low back disability represents a progression of symptoms that began during the June 1998 ACDUTRA period.  In other words, did the low back pain and muscle spasms diagnosed during the June 1998 period of ACDUTRA lead to the development of his current lumbar spine stenosis?
 
Although the examiner must conduct a review of the claims folder, the examiner's attention is called to the following evidence of record:

*A July 1985 profile issued for exemption from physical training due to neurogenic back syndrome accompanied by severe sciatica.

*Report of Medical History dated in September 1989 showing complaints of having had recurrent back pain.

*Report of Medical History dated in January 1993 indicating that the Veteran has a history of low back pain secondary to overuse injury; asymptomatic.

*DA Form 2173 showing that Veteran went to sick call for low back pain after loading and unloading trucks during a period of ACDUTRA in June 1998.

*A physical profile dated in December 1998 issued because of low back pain, as relevant.

* April 2012 clinical notes in which a private physician stated that it is possible that the Veteran had stenosis at the time he injured his back during the June 1998 ACDUTRA episode, and that the activity of unloading and loading a truck during that period could have aggravated his symptoms or taken a situation which was previously unknown and made it more apparent.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Then readjudicate the service connection claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



